                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                     IN THE UNITED STATES DISTRICT COURT                          October 25, 2018
                     FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                              HOUSTON DIVISION

TROY WAYNE MCDADE,                           §
                                             §
             Petitioner,                     §
                                             §
v.                                           §          CIVIL ACTION H-18-2672
                                             §
LORIE DAVIS,                                 §
                                             §
             Respondent.                     §

                           MEMORANDUM OPINION AND ORDER

      Petitioner, a state inmate proceeding pro se, filed this section 2254 habeas petition

challenging his 2013 conviction and 16-year sentence for murder. Having considered the

pleadings, the record, matters of public record, and the applicable law, the Court

DISMISSES this lawsuit as barred by limitations.

                       Background Facts and Federal Limitations

      This petition is governed by provisions of the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA). Under AEDPA, federal habeas corpus petitions are

subject to a one-year limitations period found in 28 U.S.C. § 2244(d), which provides as

follows:

       (d)(l) A 1-year period of limitations shall apply to an application for a writ
              of habeas corpus by a person in custody pursuant to the judgment of
              a State court. The limitation period shall run from the latest of -

               (A)    the date on which the judgment became final by the conclusion
                      of direct review or the expiration of the time for seeking such
                      review;
                (B)    the date on which the impediment to filing an application
                       created by State action in violation of the Constitution or laws
                       of the United States is removed, if the applicant was prevented
                       from filing by such State action;

                (C)    the date on which the constitutional right asserted was initially
                       recognized by the Supreme Court, if the right has been newly
                       recognized by the Supreme Court and made retroactively
                       applicable to cases on collateral review; or

                (D)    the date on which the factual predicate of the claim or claims
                       presented could have been discovered through the exercise of
                       due diligence.

        (2)     The time during which a properly filed application for State
                post-conviction or other collateral review with respect to the pertinent
                judgment or claim is pending shall not be counted toward any period
                of limitation under this subsection.

28   u.s.c.   §§ 2244(d)(l)-(2).

        Petitioner reports, and public state court records show, that he was convicted of

murder and sentenced to 16 years' imprisonment on June 3, 2013. The conviction was

affirmed on direct appeal on July 31, 2014, and discretionary review was refused on

October 15, 2014. Petitioner did not seek a writ of certiorari with the United States

Supreme Court. Consequently, petitioner's conviction became final on January 13,2015,

and the one-year AEDPA limitation expired on January 13, 2016. Petitioner did not file

his application for state habeas relief until June 5, 2017.        Because it was filed after

expiration of the AEDPA limitation, his state habeas proceeding had no tolling effect on

the federal limitation.

        Petitioner's instant federal habeas petition was filed no earlier than July 25, 2018,

over two-and-one-half years after expiration of the AEDPA limitation. Because the

                                               2
petition showed on its face that it was untimely, the Court ordered petitioner to show

cause, by written response, why the instant proceeding should not be dismissed as barred

by limitations.

                             Statutory and Equitable Tolling

       In his timely-filed response (Docket Entry No. 4), petitioner argues that he is

entitled to equitable tolling of limitations based on the state trial court's inordinate delays

in processing his state habeas application and his motion for DNA testing under Chapter

64. However, any post-filing delay by the state courts would not exonerate petitioner's

own untimeliness in seeking state habeas and Chapter 64 relief. Petitioner's one-year

federal limitation expired on January 13, 2016. He did not file his application for state

habeas relief or Chapter 64 motion until after that date, on June 5, 2017, and February 28,

2017, respectively. Because these state proceedings were filed after expiration of the

federal limitation, they had no tolling effect or arguable tolling effect under section

2244(d)(2). See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Petitioner shows

no entitlement to statutory tolling of limitations.

       To merit equitable tolling, a petitioner must show that he has been pursuing his

rights diligently, and that some extraordinary circumstance stood in his way that prevented

timely filing. Lawrence v. Florida, 549 U.S. 327 (2007); Pace v. DiGuglielmo, 544 U.S.

408 (2005). The habeas petitioner has the burden of establishing that he is entitled to

equitable tolling, and federal courts "must consider the individual facts and circumstances

of each case in determining whether equitable tolling is appropriate." Alexander v.


                                              3
Cockrell, 294 F.3d 626, 629 (5th Cir. 2002). As previously noted, petitioner filed his

state proceedings for collateral review after expiration of the federal limitation.

Consequently, the "inordinate delay" reported by petitioner occurred after expiration of

the federal limitation and provides petitioner no basis for equitable tolling.

       Petitioner's instant federal petition was due January 13, 2016. He presents no facts

establishing that he pursued his rights diligently and that some extraordinary circumstance

stood in his way that prevented his timely filing. Petitioner is not entitled to application

of equitable tolling, and his habeas petition must be dismissed as barred by the federal one-

year statute of limitations.

                                        Conclusion

       Petitioner's federal habeas petition is DISMISSED WITH PREJUDICE as barred

by the federal one-year statute of limitations. Any and all pending motions are DENIED

AS MOOT. A certificate of appealability is DENIED.

       Signed at Houston, Texas on October 24, 2018.




                                             4
